 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFort Wayne Newspapers, Inc. and Fort WayneTypographical Union No. 78, a/w InternationalTypographical Union, AFL-CIO. Case 25-CA-10197January 23, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 26, 1979, Administrative Law JudgeIrwin H. Socoloff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed ananswering brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions' and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Fort Wayne Newspapers,Inc., Fort Wayne, Indiana, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Upon acharge filed September 21, 1978, by Fort Wayne Typograph-ical Union No. 78, a/w International Typographical Union,AFL-CIO, herein referred to as the Union, against Fort247 NLRB No. 85Wayne Newspapers, Inc., herein called Respondent, theGeneral Counsel of the National Labor Relations Board, bythe Regional Director for Region 25, issued a complaintdated November 22, 1978, alleging violations by Respondentof Section 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended, herein called theAct. Respondent, by its answer, denied the commission ofany unfair labor practices.Pursuant to notice, a hearing was held before me in FortWayne, Indiana, on March 7, 1979, at which the GeneralCounsel and Respondent were represented by counsel andwere afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence. Thereaf-ter, the parties filed briefs which have been duly considered.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is an Indiana corporation engaged at its FortWayne, Indiana, facility in the printing and sale of newspa-pers. During the year preceding issuance of the complaint, arepresentative period, Respondent subscribed to interstatenews services and advertised nationally sold products. Inthat same time period, Respondent's gross volume ofbusiness was in excess of $200,000. I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONFort Wayne Typographical Union No. 78, a/w Interna-tional Typographical Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundFollowing a Board conducted election, the Union wascertified on February 25, 1974, as the collective-bargainingrepresentative of Respondent's Fort Wayne, Indiana, mail-ing room employees. Thereafter, the parties concludedseveral collective-bargaining agreements, the most recent ofwhich expired on June 15, 1978. Prior thereto, on March 16,1978, the Union requested that Respondent meet with it forthe purpose of negotiating a new contract. Such meetingsoccurred on June 22, July 27, and August 17, 1978. A fourthmeeting was scheduled for September 21.On September 15, 1978, Respondent filed an RM petitionwith the Board, claiming a good-faith doubt as to thecontinued majority status of the Union, based on thefollowing:1. Respondent's receipt of a petition, signed by amajority of the bargaining unit employees, indicating548 FORT WAYNE NEWSPAPERS, INC.that the signatories no longer desired representation bythe Union;'2. Advice received by Respondent, from Unionrepresentatives, that only 9 of 26 bargaining unitemployees were members of the Union;23. Respondent's observation that, during the term ofthe most recent contract, "the Union engaged in noactivity of a representational nature."'By letters dated September 18 and 21, 1978, Respondentadvised the Union that it doubted the Union's continuedmajority status and, therefore, would refuse to engage infurther negotiations until the issue raised by the RM Petitionwas resolved.In this case, the General Counsel contends that Respon-dent violated Section 8(a)(1) of the Act by solicitingemployees to sign the aforementioned petition; promisingemployees economic benefits if they signed that documentand conditioning the employment of one individual upon herpromise to refrain from supporting the Union. It is furtheralleged that Respondent's refusal to bargain was in violationof Section 8(a)(5). Respondent denies the 8(a)(1) allegations.It further claims that its refusal to bargain was privileged byits good-faith doubt of the Union's majority status whicharose from the factors advanced to support the RM petition.B. Facts and Conclusions'1. The Baker solicitationRosemary Baker began her employment in Respondent'smailroom near the end of August 1978. She testified that,about 1-Y weeks later, she went to Foreman Bhatty's officefor the purpose of securing her paycheck. At that time,Bhatty admonished Baker concerning her failure, earlierthat week, to notify Respondent prior to an absence fromwork. Baker then left the office and proceeded into thecorridor where, about a minute later, Bhatty caught up withher and told her that he wanted Baker to sign a piece ofpaper. Bhatty then handed the petition to Baker and told herthat "everybody was signing it" and that "it was just for arecord." Baker signed the petition, as instructed, and thenhanded it back to Bhatty.Charles Seybold, the draftsman of the petition, testifiedthat, in early September 1978 he observed Baker in Bhatty'soffice and that, after she left the office, Bhatty obtained thepetition from Seybold and approached Baker. Later thatday, Bhatty returned the petition to Seybold. While thepetition did not contain Baker's signature at the timeSeybold handed it to Bhatty, Baker's signature did appearwhen Bhatty returned the petition.Bhatty, in his testimony, confirmed the payday conversa-tion with Baker, in Bhatty's office, concerning Baker'sI That petition, containing the signatures of 15 of the 26 unit employees,bears the legend: "We mailroom Employees, does not want I.T.U. in themailroom." It was presented to Respondent's production manager, LarryBarr, on September 14 or 15, 1978.2 As a defense to the instant refusal to bargain charge, this ground isinsufficient as a matter of Board law.' At the hearing, Respondent abandoned this ground as a defense to the8(aXS) allegation.' Unless otherwise indicated, the factfindings contained herein are basedupon the testimony of former employees Rosemary Baker, Thomas Smith,failure to notify Respondent about an absence from work.Bhatty denied having a subsequent conversation with Bakerin the corridor and further, denied ever soliciting hersignature on the petition. As stated at footnote 4, I creditBaker's testimony and, based thereon, I find and concludethat Respondent, by soliciting Baker to sign the petition toremove the Union, violated Section 8(a)(1) of the Act.2. The Smith solicitationThomas Smith worked in Respondent's mailroom fromJuly until November 1978. He testified that, on September8, he went to the office to receive his paycheck from Bhattyand, at that time, Bhatty asked Smith if he wanted moreworking hours. When Smith stated that he did desireadditional hours, Bhatty took him to the dock area whereBhatty instructed Seybold to join them. After securing thepetition from Seybold, Bhatty asked Smith to sign it, andSmith complied.' Bhatty then told Smith that he, Bhatty,would try to get more working hours for Smith. Whileuncertain of the details, Seybold, in his testimony, confirmedthat Smith and Bhatty approached the dock area togetherand that Smith signed the petition in the presence of Bhatty.Bhatty testified that a conversation with Smith occurredon September 7, at which time Smith asked for additionalworking hours and Bhatty replied that additional work wasnot available. Bhatty denied ever asking Smith to sign thepetition. As noted at footnote 4, Bhatty's denial is notcredited. Based upon the credited testimony of Smith, I findand conclude that Respondent violated Section 8(a)(1) of theAct by soliciting Smith to sign the petition and by promisingSmith economic benefits if he did so.3. The hiring of GoodmillerLinda Goodmiller, a former employee, applied for reem-ployment with Respondent during the first or second weekof October 1978. Initially, she testified, she was told byBhatty that there were no openings but that Bhatty wouldtalk to Production Manager Barr about the matter. Laterthat day, Bhatty, by telephone, told Goodmiller that he hadtalked to Barr and that Respondent could not offer herreemployment. Nonetheless, Bhatty invited Goodmiller toreturn to the office for further discussion. When Goodmillerarrived, Bhatty again went to speak to Barr. Upon leavingBarr's office, Bhatty told Goodmiller that, while Barr didnot like the idea, he, Bhatty, would rehire Goodmiller if shepromised that she would not join the Union. She agreed andwas then rehired.Bhatty testified that when Goodmiller first sought reem-ployment in October, he told her that there were no job-openings and, that, he next spoke to her some days later, bytelephone, after an opening had developed. Thus, Bhattyand Linda Goodmiller, all of whom impressed me as honest and forthrightwitnesses. I have credited the testimony of former employee Charles Seyboldonly to the extent his testimony was corroborated by that of Baker and Smith.Thus, while I believe that Seybold sought to testify in a truthful manner, muchof his testimony was so confused and self-contradictory as to preclude reliancethereon. Based on demeanor impressions, I have not credited the testimony ofRespondent's General Foreman of the mailroom. Tariq Bhatty.' According to Smith, at the time he signed the petition there were eight ornine other signatures thereon, but no legend.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaims, he invited Goodmiller to return to the office wherehe rehired her, without consulting Barr and without anymention of the Union.As reported at footnote 4, I credit Goodmiller's version ofthe events surrounding her rehiring and, on that basis, findand conclude that Respondent violated Section 8(a)(1) of theAct by conditioning her employment upon her promise notto join the Union.4. The refusal to bargainRespondent's contention that its receipt of the antiunionpetition provided it with "objective considerations" justify-ing a good-faith doubt of the Union's majority status and,thus, privileged its subsequent refusal to bargain, is rejected.In a unit of 26 employees, 15 purportedly signed the petition.Two of the employee signatures were directly solicited byRespondent's supervisor, Bhatty, and those acts occurred inthe presence of a third employee, Seybold, the draftsman ofthe petition. Prior to the solicitation activities of Bhatty, thepetition had been signed by only six employees. In addition,Bhatty promised one employee, Smith, economic benefits ifhe signed the petition. The petition, thus tainted byRespondent's unfair labor practice conduct, cannot serve tojustify its refusal to bargain with the certified representativeof the mailroom employees. I find and conclude that, inrefusing to bargain with the Union, Respondent violatedSection 8(aXS) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations describedin section I, above, have a close, intimate and substantialrelationship to trade, traffic, and commerce among theseveral states and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(aXS) and (1) of theAct, I shall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAWI. Respondent, Fort Wayne Newspapers, Inc., is anemployer engaged in commerce, and in operations affectingcommerce, within the meaning of Section 2(2), (6), and (7)of the Act.2. Fort Wayne Typographical Union No. 78, a/w Interna-tional Typographical Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All full-time and regular prt-time mailing roomemployees of the Employer at its Fort Wayne, Indiana,I In the event no exceptions are filed, u provided by Sec. 102.46 of theRules and Reulation of the National Labor Relations Board, the finding,conclusions and recommended Order herein shall, as provided in Sec. 102.48facility, excluding office clerical employees, professionalemployees, foremen, assistant foremen, all other employees,guards, and supervisors as defined in the Act constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Fort Wayne Typographical Union No. 78, a/w Interna-tional Typographical Union, AFL-CIO, is, and at all timesmaterial herein has been, the exclusive representative of theemployees in the unit described above within the meaning ofSection 9(a) of the Act.5. By failing and refusing to bargain in good faith with theUnion as collective-bargaining representative of its employ-ees, in the aforesaid appropriate unit, with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, Respondent has engaged in, andis engaging in, unfair labor practices within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of the Act.6. By soliciting employees to sign a petition to remove theUnion; promising employees economic benefits if theysigned such a petition; and by conditioning the employmentof an employee upon that individual's promise to refrainfrom supporting the Union, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.7. Respondent has not violated the Act except asspecifically herein found.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER6The Respondent, Fort Wayne Newspapers, Inc., FortWayne, Indiana, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain with Fort Wayne TypographicalUnion No. 78, a/w International Typographical Union,AFL-CIO, as the exclusive bargaining representative of itsemployees in the unit described above.(b) Soliciting employees to sign a petition to remove theUnion; promising employees economic benefits if they signsuch a petition; and conditioning employment upon thepromise of employees to refrain from supporting the Union.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon request, bargain collectively concerning rates ofpay, wages, hours of employment, and other terms andconditions of employment with the above-named Union, asthe exclusive collective-bargaining representative of all theemployees in the appropriate unit described above, and, if anagreement is reached, embody it in a signed contract.of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.550 FORT WAYNE NEWSPAPERS, INC.(b) Post at its Fort Wayne, Indiana, facility copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 25,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 25, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withFort Wayne Typographical Union No. 78, a/w Interna-tional Typographical Union, AFL-CIO. The appropri-ate bargaining unit is:All full-time and regular part-time Mailing Roomemployees of the Employer at its Fort Wayne,Indiana, facility, excluding office clerical employees,professional employees, foremen, assistant foremen,all other employees, guards, and supervisors asdefined in the Act.WE WILL NOT solicit employees to sign a petition toremove the Union or promise employees economicbenefits if they sign such a petition or conditionemployment upon the promise of employees not tosupport the Union.WE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL, upon request, bargain collectively con-cerning rates of pay, wages, hours of employment, andother terms and conditions of employment with theUnion as the exclusive collective-bargaining representa-tive of all the employees in the appropriate unitdescribed above, and, if an agreement is reached, WEWILL embody it in a signed contract.FORT WAYNE NEWSPAPERS, INC.551